Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 9/21/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Applicant’s arguments regarding calculation of equivalents of self-healing moieties are persuasive.  New grounds of rejection are set forth below which are not necessitated by amendment.  Thus a 2nd non-final Office action is set forth as follows.  

Election/Restrictions
Applicant’s election of UPy species in the reply filed on 9/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021.

Claim Rejections - 35 USC § 112
Claims 1-20, 24-29, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1, 2, 26, and 27, referring to “all self-healing moieties” renders the claim indefinite because it is unclear whether “all self-healing moieties” only refers to the molecules possessing one or more self-healing healing moieties as set forth in lines 3-4 of claim 1 or if it suggests that there are other self-healing moieties not previous recited.
With respect to claims 2, 3-20, 24, 25, 28, 29, and 31-33, they are rejected for failing to cure the deficiency of the claim from which they depend.

Claims 4-6, 9, 13, 15, 16, 18, 28, and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As detailed in paragraph 7 of Office action mailed on 6/21/2021, claim 1 limits the self-healing component to one “consisting of” molecule possessing one or more self-healing moieties and optionally one or more polymerizable moieties and therefore cannot be further limited with open transitional language “comprising” as recited in claims 4-6, 9, 13, 15, 16, 18, 28, and 32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim 1-4, 6-20, 24-29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2020/0017706).

Exemplified Composition 8 in the table of paragraph 0049 comprises 12 wt % UPy (monomer of formula XVI having Mn of 807 (note that the oxygen atom from the isocyanate is removed during condensation reaction), calculated from from PPG acrylate Mn of 475, paragraph 0045) and 3 wt % of a photoinitiator, wherein the amount of UPy (i.e., self-healing moiety) is converted to eq per 100 g of the composition from the molecular weight of UPy compound of 0.0149.  
While the 0.0149 does not overlap with claimed range of “greater than 0.015,” it is considered close enough that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Also, Matthews discloses that the “n” of the PPG acrylate can be other than exemplified as long as an integer (paragraph 0045).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a lower “n” value than exemplified and therefore increase the equivalent number to one within the claimed range.	
With respect to claims 3, 24, and 25, no solvent is present in the coating composition.
With respect to claim 4, an exemplified isophorone-based ureidopyrimidinone isocyanate reacted with caprolactone acrylate has polyether repeat unit (paragraph 0051).

    PNG
    media_image1.png
    277
    244
    media_image1.png
    Greyscale
 (paragraph 0023).
With respect to claim 16, Matthews discloses a plurality of (meth)acrylate monomer (paragraph 00026) and  that the photoinitiator includes phosphine oxides and hydroxycyclohexylphenyl ketone inter alia (paragraph 0027).
With respect to claims 15 and 31, Example 8 includes 12 wt % UPy (molecular weight 807 g/mol), 65 wt % ethoxylated (4) lauryl acrylate monomer (molecular weight of about 650 g/mol), 5 wt % of lauryl methacrylate (molecular weight of 240 g/mol), and 5 wt % caprolactone acrylate (molecular weight of 186 g/mol).  Therefore, approximately, the amount of (meth)acrylate groups is 0.163 equivalents per 100 parts by weight composition (calculated from dividing amounts in wt % with corresponding molecular weights).  Example 8 also includes greater than 0.015 equivalent of UPy which provides ratio of (meth)acrylate to UPy equivalents of up to 10.9.
With respect to claim 17, Matthews fails to disclose the glass transition temperature of the self-healing component, however, it discloses that it is advantageous for the glass transition temperature be as low as possible in order for the optical fiber to be durable in colder temperatures (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a self-healing component having a Tg with a temperature below ambient like claimed.
With respect to claim 18, the exemplified UPy has formula XVI having Mn of about 691, from PPG acrylate Mn of 475 (paragraph 0045).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2020/0017706) in view of Bulters (US 7,067,564).
The discussion with respect to Matthews in paragraph 8 above is incorporated here by reference.
Matthews fails to disclose the addition of additives, however, it is the examiner’s position that additives which do not harm the effects of the invention are welcome into coating compositions.
Bulters discloses coated optical fibers and teaches that suitable additives include antioxidants and silane coupling agents (i.e., adhesion promoter) (col. 13, lines 20-22).
Given that both Matthews and Bulters are drawn to coated optical fibers and further given that Bulters discloses suitable additives include antioxidants and adhesion promoters, it would have been obvious to one of ordinary skill in the art to add either additive to the coating composition of Matthews.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that the 112(d) rejection is improper because the claims allow for additional moieties on the molecule and (B) that the alkoxylated lauryl acrylate compound exemplified  
	With respect to argument (A), the examiner agrees that the molecules in the self-healing component are open to additional moieties because the term molecules is limited by the term “possessing” which is considered to be open transitional claim language.  What is not open is the self-healing component which is limited by closed transition language “consisting of” and is only made up of “molecules possessing one or more self-healing moieties and optionally one or more polymerizable moieties”.  For example, in claim 4, it states that the self-healing component is being limited, but it is reasoned that the backbone of molecules of the self-healing component is being limited.
	With respect to argument (B), the claimed self-healing component consists of molecules possessing one or more self-healing moieties and “optionally one or more polymerizable moieties.”  The exemplified alkoxylated lauryl acrylate compound reads on the “one or more polymerizable moieties” which is a part of the molecule that is in the self-healing component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn